PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: LONG TERM ADMINISTRATIVE
SEGREGATION OF INMATES DESIGNATED
AS FIVE PERCENTERS.

ALEXANDER MICKLE, DONNATHIAN
GRANT, AMEED STEVENSON, SHALEEK
AZEEM, ANTONIO ROACH, FOUNTAIN
WISE ALLAH, VON HUGGINS, JAMES
HUGHES, LORD MUSA GOD ALLAH,
EQUALITY KING SUPREME ALLAH,
WAYNE HEMINGWAY, KIRONDA
HAYNES, JAMES ZIMMERMAN, PRINCE
HUGHES, MILTON DOZIER, GREGORY
MOMENT, CLARENCE CARTER, RAHEEM
MALIK SHABAZZ, TEJIE WHITE,
                                    No. 98-7337
GROVER LUMPKIN, BOOKER WILLIAMS,
WAYNE SAMUELS, CHARVELL
DOUGLAS, ELIJAH SMITH, QUINTA
PARKER, TONY ADDISON, MAURICE
JACQUES, LEROY SMALLS, EDWARD
WASHINGTON, LARRY NELSON,
DERRICK DUNBAR, RALPH DAVIS,
BRITTIE COOKE, LEROY BRICE,
JERMAINE DILLARD, LORD SHAMEAL
ALLAH, JAMES HARRINGTON, TYRONE
MITCHELL, ALBERT JONES, DAVID
CROSS, MAURICE EDWARDS, JOHN
FRAZIER,
Plaintiffs-Appellants,

v.
MICHAEL MOORE, Commissioner;
WILLIAM CATOE, Deputy Director for
Operations, South Carolina
Department of Corrections; KENNETH
D. MCKELLAR, Director of Security,
South Carolina Department of
Corrections in their official and
individual capacities,
Defendants-Appellees,

and

SCDC,
Defendant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CA-96-5555-2-23AJ)

Argued: March 2, 1999

Decided: April 21, 1999

Before WILKINSON, Chief Judge, KING, Circuit Judge,
and LEE, United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge King and Judge Lee joined.

_________________________________________________________________

COUNSEL

ARGUED: Robert Earl Toone, Jr., SOUTHERN CENTER FOR
HUMAN RIGHTS, Atlanta, Georgia, for Appellants. Andrew Freder-

                    2
ick Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees. ON BRIEF: Katharine A.
Huffman, SOUTHERN CENTER FOR HUMAN RIGHTS, Atlanta,
Georgia; Gregory S. Forman, Charleston, South Carolina; C. Andre
Brumme, III, ACLU OF SOUTH CAROLINA, Columbia, South Car-
olina, for Appellants. David L. Morrison, DAVIDSON, MORRISON
& LINDEMANN, P.A., Columbia, South Carolina; David C. Ecks-
trom, NEXSEN, PRUET, JACOBS & POLLARD, L.L.P., Columbia,
South Carolina; Vinton D. Lide, LIDE, MONTGOMERY & POTTS,
P.C., Columbia, South Carolina, for Appellees.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

After a series of violent prison incidents involving members of the
Five Percent Nation of Islam (the Five Percenters), the South Carolina
Department of Corrections (SCDC) classified the Five Percenters as
a Security Threat Group (STG). Acting under its Security Threat
Group policy, the SCDC then transferred all Five Percenters to
administrative segregation or to maximum custody confinement. A
number of those inmates filed suit, raising challenges to this policy
under the Free Exercise Clause, the Equal Protection Clause, and the
Eighth Amendment of the Constitution. The district court granted
summary judgment to the defendant officials of the SCDC, and the
inmates appeal. Because the designation of the Five Percenters as an
STG was a rational response to a threat to prison safety -- a concern
peculiarly within the province of penal authorities-- we affirm the
judgment of the district court.

I.

This case concerns the long-term segregation under the SCDC's
Security Threat Group policy of inmates affiliated with the Five Per-
centers, a group which appellants describe as a religious sect and
which appellees claim is a violent gang. In fact, it was the history of
violence involving Five Percenters that led to the group's classifica-
tion as a security threat. In early 1995 three such incidents occurred

                    3
in SCDC facilities. That January a group of Five Percenters assaulted
three other inmates at Lieber Correctional Institution, requiring the
intervention of corrections personnel. In a second incident that same
month, a group of Five Percenters attacked three correctional officers
at the Allendale Correctional Institution, beating those officers with
their own batons and assaulting them with their own pepper spray. As
a result, each of the victims was hospitalized. The incident report for
the Allendale attack reported that "these five inmates acted as a
group," that they "felt as if they were acting in a manner acceptable
to the[ir] religious beliefs," and that they "spoke of more violence to
come."

The third, most serious incident occurred in April 1995, when six
Five Percenters and one other inmate staged a riot in the Broad River
Correctional Institution. Wielding knives, softball bats, and a variety
of improvised weapons, the inmates attacked and severely injured
several correctional officers in the prison cafeteria and yard. The
inmates then seized one officer and two food service employees as
hostages, leading to an eleven-hour standoff with law enforcement
personnel. Four officers were hospitalized as a result of these events.

The SCDC's problems with the Five Percenters were neither new
nor unique. In 1992 an inmate in the Central Correctional Institution
reported being stabbed and beaten by a group of Five Percenters. Fur-
thermore, according to the unit manager of the Lee Correctional Insti-
tution, a group of Five Percenters had been active in that facility as
early as 1993, stealing from and preying on weaker inmates and on
one occasion attempting to start a riot. In addition, SCDC Director
Michael Moore learned that the Five Percenters had been active in
prison systems in New Jersey, New York, North Carolina, and Vir-
ginia.

On June 16, 1995, SCDC Director of Security Kenneth McKellar
sent Moore a memorandum referring generally to the Five Percenters'
history of violence and describing specifically the Broad River hos-
tage taking. In addition, the memorandum informed Moore that both
the New Jersey Department of Corrections and the Federal Bureau of
Prisons had classified the Five Percenters as a threat group. McKellar
attached to this memo a New Jersey intelligence report describing the
Five Percenters as "a group of individuals who espouse violence as

                    4
a means to an end." A federal intelligence summary, also obtained by
the SCDC, called the Five Percenters a "radical Islamic sect/criminal
group" that "is often boldly racist in its views, prolific in its criminal
activities, and operates behind a facade of cultural and religious rheto-
ric." Based on this information and the SCDC's own experience,
McKellar recommended and Moore approved the designation of the
Five Percenters as an STG in South Carolina.

The SCDC's Security Threat Group policy defines an STG as

          any formal or informal organization, association, or group of
          three (3) or more inmates that have a common name, and
          whose members or associates engage or have engaged in
          two (2) or more activities that include planning, organizing,
          threatening, financing, soliciting or committing unlawful
          acts or acts of misconduct classified as serious threats or
          potential threats to the safety and security of the public, the
          Department, employees, visitors and/or other inmates.

SCDC Policy No. OP-21.01.1 The SCDC Director may designate a
group as an STG after consideration of, among other things, the
group's history of unlawful activity in the SCDC or other prison sys-
tem, its history of unlawful activity in the community, its organiza-
tional structure, and its propensity for violence. SCDC Procedure No.
OP-21.01(OP). This designation permits penal institutions to remove
all inmates affiliated with the STG from the general prison popula-
tion, to reclassify them to a higher custody level, and hence to
increase the restrictiveness of their confinement.

Classification of an individual as an STG member requires
approval up the prison's chain of command, including the approval
of the prison warden and the SCDC Deputy Director of Operations.
An inmate who is classified as an STG member is notified of that fact
and given an opportunity to respond. An inmate may be released from
_________________________________________________________________
1 Citations to the STG Policy and Procedure are to the versions of those
instruments, dated May 15, 1996, that were presented to the district court
and to this court. There has been no suggestion that these documents are
not representative of the STG policy and procedure in effect in June
1995.

                     5
STG status only if the Director removes the STG designation from his
group, if the SCDC finds that it has misidentified the inmate, or if the
inmate renounces his affiliation with the group.

SCDC institutions proceeded to identify individual Five Percenters
and to adjust their security classifications. Those inmates -- number-
ing approximately three hundred at the outset and approximately
sixty-four as of March 1997 -- were confined in administrative segre-
gation and in maximum custody, both of which require full-time in-
cell confinement except when the inmates shower or take recreation.

In the summer of 1995 a number of those inmates filed suits in the
United States District Court for the District of South Carolina. After
their cases were consolidated, the appellants filed an amended com-
plaint asserting claims under the Constitution and 42 U.S.C. § 1983.
Specifically, the inmates alleged that the designation of the Five Per-
centers as an STG violated the Free Exercise Clause of the First
Amendment and the Equal Protection Clause of the Fourteenth
Amendment. They also claimed that their indefinite high-security
confinement violated the Eighth Amendment.2 Their complaint
named Moore, McKellar, and William Catoe, Deputy Director for
Operations of the SCDC, in their personal and official capacities, and
requested injunctive relief and damages.

The Five Percenters moved for a preliminary injunction and the
defendants moved for summary judgment. The district court granted
the defendants' motion with regard to the free exercise, equal protec-
tion, and Eighth Amendment claims. The Five Percenters appeal.3
_________________________________________________________________
2 Appellants raised three other claims that are not at issue in this appeal.
The first, a challenge to a ban on the possession of Five Percenter litera-
ture, was settled by the parties after the district court enjoined the restric-
tion. The second, based on the Religious Freedom Restoration Act of
1993, 42 U.S.C. § 2000bb et seq., was withdrawn in light of the Supreme
Court's intervening decision in City of Boerne v. Flores, 117 S. Ct. 2157
(1997). The third, based on the Due Process Clause, has been abandoned.
3 The Five Percenters also appeal the district court's refusal to certify
a class action in this case. The court reasoned that the joinder of all par-
ties would not be impracticable, Fed. R. Civ. P. 23(a)(1), and chose
instead to consolidate all Five Percenter cases pursuant to Rule 42(a). We
do not think the district court abused its discretion in declining to certify
a class. See Lowery v. Circuit City Stores, Inc. , 158 F.3d 742, 757 (4th
Cir. 1998).

                    6
II.

We first address the Five Percenters' claim under the Free Exercise
Clause of the First Amendment. Although the parties vigorously dis-
pute whether the Five Percenters even constitute a religious group, the
district court did not attempt to resolve this question. Rather, the court
assumed -- as do we -- that the Five Percenters are a religious group
entitled to First Amendment protection. We thus avoid the "difficult
and delicate task" of examining the nature and sincerity of the
inmates' professed beliefs. Thomas v. Review Bd. , 450 U.S. 707, 714
(1981); see Patrick v. LeFevre, 745 F.2d 153 (2d Cir. 1984).

Our review of the challenged SCDC action is nevertheless highly
deferential. Even assuming that analogous action outside the prison
context would violate the Constitution, "when a prison regulation
impinges on inmates' constitutional rights, the regulation is valid if
it is reasonably related to legitimate penological interests." Turner v.
Safley, 482 U.S. 78, 89 (1987); accord O'Lone v. Estate of Shabazz,
482 U.S. 342, 349 (1987); Hines v. South Carolina Dep't of
Corrections, 148 F.3d 353, 358 (4th Cir. 1998). 4 This standard
reflects a basic reality of conviction and confinement: Although pris-
oners are not completely without the Constitution's protection,
"[l]awful incarceration brings about the necessary withdrawal or limi-
tation of many privileges and rights, a retraction justified by the con-
siderations underlying our penal system." O'Lone, 482 U.S. at 348
(internal quotation marks omitted). For that reason,"once the Depart-
ment demonstrates that it is pursuing a legitimate governmental
objective, and demonstrates some minimally rational relationship
between that objective and the means chosen to achieve that objec-
tive, we must approve of those means." Hines , 148 F.3d at 358.

The rationale for judicial deference is greatest when the mainte-
nance of prison order is at stake. By using the language of rational
_________________________________________________________________
4 Although the parties debate the import of Church of the Lukumi
Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520 (1993), we think it
contrary to the teachings of Turner to transpose the doctrine of non-
prison cases into the prison context. Indeed, restrictions that would
clearly violate the Constitution outside the prison setting may be ratio-
nally based within that setting.

                     7
basis scrutiny, the Supreme Court chose the most deferential possible
standard of review for cases presenting such issues of prison adminis-
tration. The Supreme Court also explicitly rejected heightened judi-
cial scrutiny of prison security policies. Rigorous scrutiny, the Court
noted, is simply "not appropriate for consideration of regulations that
are centrally concerned with the maintenance of order and security
within prisons." Thornburgh v. Abbott, 490 U.S. 401, 409-10 (1989).
"Subjecting the day-to-day judgments of prison officials to an inflexi-
ble strict scrutiny analysis would seriously hamper their ability to
anticipate security problems and to adopt innovative solutions to the
intractable problems of prison administration." Turner, 482 U.S. at
89. In the difficult and dangerous business of running a prison, front-
line officials are best positioned to foresee threats to order and to
fashion responses to those threats. Hence, the "evaluation of penologi-
cal objectives is committed to the considered judgment of prison
administrators, `who are actually charged with and trained in the run-
ning of the particular institution under examination.'" O'Lone, 482
U.S. at 349 (quoting Bell v. Wolfish, 441 U.S. 520, 562 (1979)). When
a state correctional institution is involved, the deference of a federal
court is even more appropriate. Turner, 482 U.S. at 85. Prison offi-
cials "should be accorded wide-ranging deference in the adoption and
execution of policies and practices that in their judgment are needed
to preserve internal order and discipline and to maintain institutional
security." Bell, 441 U.S. at 547.

The SCDC's Security Threat Group policy has exactly that objec-
tive. According to the SCDC, the purpose of the STG policy is "to
promote the secure, safe, and orderly operations of all SCDC institu-
tions, . . . to facilitate the early detection of[STG] activities and mem-
bers and to ensure, to the extent possible, efficient intervention into
possible volatile situations." SCDC Policy No. OP-21.01. These are
not simply legitimate penological interests -- they are compelling.
Hines, 148 F.3d at 358.

The Five Percenters do not -- and cannot -- claim that the STG
policy itself is not rationally related to the furtherance of the legiti-
mate end of prison security. The STG policy requires the assessment,
monitoring, identification, and evaluation of all groups "whose mem-
bers or associates engage or have engaged in . . . planning, organiz-
ing, threatening, financing, soliciting or committing unlawful acts or

                     8
acts of misconduct." SCDC Policy No. OP-21.01. And once a group
has been designated as an STG, its members are identified, reclassi-
fied, and separated from the general prison population. By removing
those inmates who systematically engage in violence and other
unlawful acts from the general population and by increasing the
security of their confinement, the STG policy targets a core threat to
the safety of both prison inmates and officials. The nexus between
this policy and the maintenance of prison safety is self-evident.

The Five Percenters do, however, challenge the application of the
STG policy to their own group. Under Turner v. Safley, several fac-
tors "are relevant to, and serve to channel" our consideration of the
rationality of the SCDC's actions. Thornburgh , 490 U.S. at 414. First,
like the STG policy itself, the designation of the Five Percenters as
a Security Threat Group is rationally related to the legitimate objec-
tive of penal security. There is ample evidence in the record support-
ing the reasonableness of Moore's conclusion that the Five Percenters
as a group posed a threat to prison safety. Five Percenters had been
involved in three serious acts of violence in the SCDC system in the
first four months of 1995. One of those incidents involved an assault
on fellow inmates, while the other two resulted in the hospitalization
of prison correctional officers. Additionally, Moore presented evi-
dence that the New Jersey Department of Corrections and the Federal
Bureau of Prisons had identified the Five Percenters as a racist, vio-
lent group presenting an organized threat to prison security. In light
of the information that Moore had before him, the decision to desig-
nate the Five Percenters as an STG was eminently rational.

Second, "other avenues remain available" for the Five Percenters
to exercise their religious practices in administrative segregation and
in maximum custody. Turner, 482 U.S. at 90 (internal quotation
marks omitted). Even in high-security confinement the Five Per-
centers remain free to pray, fast, and study religious materials.
Although the inmates are unable to participate in group meetings,
they are not "deprived of all means of expression." O'Lone, 482 U.S.
at 352 (internal quotation marks omitted).

Third, the accommodation of the Five Percenters' asserted rights
would come at too high a cost. See Turner, 482 U.S. at 90. Prison
administration often involves tough tradeoffs. In the closed environ-

                    9
ment of a prison, greater liberties for some may mean increased dan-
ger and intimidation for others. Because increased freedom for the
Five Percenters would come "only at the cost of significantly less lib-
erty and safety for everyone else, guards and other prisoners alike,"
we are particularly reluctant to interfere with the judgment of the
SCDC in this case. Id. at 92-93.

Finally, there are no ready alternatives to the SCDC's course of
action. See id. at 90-91. The Five Percenters urge that the SCDC
should only segregate an inmate after making an individual assess-
ment of that inmate's dangerousness. But this would simply reimpose
the regime that existed before the STG classification -- a regime that
Moore concluded posed an unacceptable danger to corrections offi-
cers and to other inmates. When confronted with a threat to order,
"[r]esponsible prison officials must be permitted to take reasonable
steps to forestall such a threat, and they must be permitted to act
before the time when they can compile a dossier on the eve of a riot."
Jones v. North Carolina Prisoners' Labor Union, 433 U.S. 119, 132-
33 (1977); accord United States v. Stotts, 925 F.2d 83, 87 (4th Cir.
1991). Allowing prison officials to act only after a demonstration of
individual dangerousness would deprive them of the all-important
option of prevention. The threat of violence here was a group threat,
and prison administrators were entitled to address it in those terms.

The Five Percenters offer three arguments why the SCDC's actions
were unreasonable. Initially, the inmates protest that they are not a
racist group and that they do not promote violence. They dispute
some incidents reported by the SCDC, contend that others involved
only a few inmates, and suggest that these were isolated cases. But
to draw these inferences in the inmates' favor would turn Turner's
command of judicial deference on its head. The question is not
whether Moore's conclusion was indisputably correct, but whether his
conclusion was rational and therefore entitled to deference. See Jones,
433 U.S. at 127-28. Confronted with multiple reports of an identifi-
able group whose members not only threatened but had actually com-
mitted serious, violent acts in the SCDC system and elsewhere,
Moore's decision to designate the Five Percenters as an STG was
manifestly a rational action.

Next, the Five Percenters contend that the application of the STG
policy to their group is irrational because it is not "content neutral,"

                     10
inasmuch as it operates against the inmates on the basis of their group
affiliation. But Turner's only requirement of neutrality is that the
interest being furthered be "unrelated to the suppression of expres-
sion." Thornburgh, 490 U.S. at 415 (internal quotation marks omit-
ted). Here, the STG policy is not aimed at anyone's freedom of
expression. Rather, it rationally furthers the neutral policy of protect-
ing prison security and order. It therefore does not violate the Consti-
tution.

The Five Percenters finally question the SCDC's policy of releas-
ing from administrative segregation those prisoners who renounce
their affiliation with the group. But since the SCDC may classify
inmates on the basis of their affiliation with the Five Percenters,
declassifying those inmates who renounce that affiliation does not
suddenly render the policy irrational. We do not think prison officials
should be in the practice of prescribing -- or proscribing -- anyone's
private religious beliefs. That is not their province. But it is up to the
SCDC to determine when an inmate is safe to return to the general
population. If the SCDC wishes to hinge that determination on the
renunciation of affiliation with a violent -- albeit assertedly religious
-- group, it may do so.

Although the Five Percenters would have us second-guess the
SCDC in this most critical area of prison security, the Constitution
does not mandate such intrusion. Because the SCDC's decision to
designate the Five Percenters as an STG is rationally related to the
legitimate end of prison safety and security, it does not offend the
Free Exercise Clause.

III.

The Five Percenters further claim that the application of the STG
policy to their group violates the Equal Protection Clause. But they
offer no evidence that similarly situated groups of inmates -- reli-
gious or otherwise -- have been treated differently under the STG
policy, much less that the SCDC has acted with a discriminatory
purpose.5 "There is nothing in the Constitution which requires prison
_________________________________________________________________
5 We therefore need not proceed to the succeeding question of whether
the inmates' differential treatment, had it occurred, would have been

                     11
officials to treat all inmate groups alike where differentiation is neces-
sary to avoid an imminent threat of institutional disruption or vio-
lence." Jones, 443 U.S. at 136. The inmates have simply failed to
show that the SCDC violated their equal protection rights.

IV.

The Five Percenters finally contend that their long-term segregated
confinement violates the Eighth Amendment. The inmates complain
that they are confined to their cells for twenty-three hours per day
without radio or television, that they receive only five hours of exer-
cise per week, and that they may not participate in prison work,
school, or study programs. These conditions are indeed restrictive, but
the restrictive nature of high-security incarceration does not alone
constitute cruel and unusual punishment. Sweet v. South Carolina
Dep't of Corrections, 529 F.2d 854, 857 n.1 (4th Cir. 1975) (en banc).
To make out a violation of the Eighth Amendment, the inmates "must
show both (1) a serious deprivation of a basic human need; and (2)
deliberate indifference to prison conditions on the part of prison offi-
cials." Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993) (inter-
nal quotation marks omitted). This inquiry has objective and
subjective prongs; the Five Percenters' claim founders on both of
them.

First, the Five Percenters have not shown that the conditions in
administrative segregation or maximum custody work a serious depri-
vation of a basic human need. See Rhodes v. Chapman, 452 U.S. 337,
347 (1981). The inmates do not contend that the SCDC has failed or
will fail to provide them with "adequate food, clothing, shelter, and
medical care" or to protect them from harm. Farmer v. Brennan, 511
U.S. 825, 832 (1994). And the isolation inherent in administrative
segregation or maximum custody is not itself constitutionally objec-
_________________________________________________________________
rational under Turner. See Benjamin v. Coughlin, 905 F.2d 571, 575 (2d
Cir. 1990); see also Salaam v. Collins, 830 F. Supp. 853, 859 (D. Md.
1993) ("Unless . . . plaintiffs can show that the challenged regulation
impinges on a constitutional right -- which in an equal protection setting
requires a showing of discriminatory intent -- the Turner/O'Lone [stan-
dard] is not properly invoked."), aff'd sub nom. Calhoun-El v. Robinson,
70 F.3d 1261 (4th Cir. 1995) (table).

                     12
tionable. Indeed, this court has noted that "isolation from companion-
ship, restriction on intellectual stimulation[,] and prolonged inactivity,
inescapable accompaniments of segregated confinement, will not ren-
der [that] confinement unconstitutional absent other illegitimate
deprivations." Sweet, 529 F.2d at 861 (internal quotation marks omit-
ted).

Moreover, the indefinite duration of the inmates' segregation does
not render it unconstitutional. Appellants complain that they have
already been confined in administrative segregation or maximum cus-
tody for over three years, and that they do not expect to be released
in the foreseeable future. The duration of confinement in some of
these cases has been long, but length of time is"simply one consider-
ation among many" in the Eighth Amendment inquiry. Hutto v.
Finney, 437 U.S. 678, 687 (1978); see Sweet , 529 F.2d at 861-62.
Although the Five Percenters claim that their segregation has caused
them to become depressed, the only evidence submitted on this point
were the affidavits of a few inmates asserting that the overall condi-
tions of their confinement have placed them under"great stress" and
caused them "great emotional and physical suffering." Depression and
anxiety are unfortunate concomitants of incarceration; they do not,
however, typically constitute the "extreme deprivations . . . required
to make out a conditions-of-confinement claim." Hudson v.
McMillian, 503 U.S. 1, 8-9 (1992). A depressed mental state, without
more, does not rise to the level of the "serious or significant physical
or emotional injury" that must be shown to withstand summary judg-
ment on an Eighth Amendment charge. Strickler , 989 F.2d at 1381;
see Lopez v. Robinson, 914 F.2d 486, 490 (4th Cir. 1990).

Second, the SCDC has not been deliberately indifferent to the
inmates' needs. See Wilson v. Seiter, 501 U.S. 294, 303 (1991);
Shakka v. Smith, 71 F.3d 162, 166-67 (4th Cir. 1995). In fact, the
opposite appears to be true. The SCDC's procedures for administra-
tive segregation provide for periodic visits by medical personnel and
for the referral of inmates displaying mental health problems for treat-
ment. SCDC Procedure No. 1500.13. The Five Percenters do not
allege that these procedures have not been followed-- indeed, two
inmates attest that they are receiving medication for their conditions,
and another states that he has refused such attention. See Taylor v.
Freeman, 34 F.3d 266, 271-72 (4th Cir. 1994) (finding remedial mea-

                     13
sures probative of a lack of official indifference). Since the Five Per-
centers have failed to "come forward with evidence from which it can
be inferred that the defendant-officials were . . . knowingly and unrea-
sonably disregarding an objectively intolerable risk of harm," Farmer,
511 U.S. at 845-46, summary judgment on this claim was likewise
proper on the basis of the defendants' state of mind.

V.

In sum, we hold that the long-term segregation of the Five Per-
centers is rationally based, and therefore that it does not violate the
Free Exercise Clause. We further hold that the SCDC has not violated
the Equal Protection Clause or the Eighth Amendment. 6 We therefore
affirm the judgment of the district court.

AFFIRMED
_________________________________________________________________
6 Since we hold that there has been no constitutional violation, there is
no need to address the qualified immunity of the individual defendants.

                    14